Case 0:19-cv-61380-BB Document 150 Entered on FLSD Docket 05/03/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-61380-BLOOM/Valle

  THERMOLIFE INTERNATIONAL LLC,

         Plaintiff,

  v.

  VITAL PHARMACEUTICALS INCORPORATED,

        Defendant.
  ___________________________________________/

                            ORDER RE-SCHEDULING MEDIATION

         THIS CAUSE is before the Court upon the parties’ Consent Motion to Reschedule

  Mediation, ECF No. [149] (“Motion”). Upon review, it is ORDERED AND ADJUGED that the

  Motion, ECF No. [149], is GRANTED. The mediation conference in this case shall be held on

  June 8, 2021 with Judge Joseph P. Farina. On or before June 11, 2021, the parties shall file a

  mediation report indicating whether all required parties were present. The report shall also indicate

  whether the case settled (in full or in part), the mediation was continued with the consent of the

  parties, or whether the mediator declared an impasse. The parties may not reschedule the mediation

  without leave of court.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 3, 2021.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record
